The application filed by Middleton Arts International, Inc., dated July 29, 1970, entitled “Petition for Review”, reciting the issuance of a temporary injunction by the Honorable Aaron J. Palmer, a judge of the Superior Court, and requesting that this court meet in special session “to consider modifying or staying such injunction” is dismissed for the following reasons:
(1) The petition is, in substance, a request for the determination of factual questions by this court. This court’s jurisdiction is confined to the determination of questions of law. Boardman v. Burlingame, 123 Conn. 646, 654, 197 A. 761; Styles v. Tyler, 64 Conn. 432, 442, 30 A. 165.
(2) A review of the order of temporary injunction as a matter of law would amount to entertaining an appeal from an order which is not a final judgment. Devine Bros., Inc. v. International Brotherhood, 145 Conn. 77, 80, 139 A.2d 60.